Pope, Judge.
Appellant was convicted by a jury on one count of simple assault and two counts of aggravated assault and sentenced to five years of which three years were to be served in confinement and two years on probation. This appeal is from the trial court’s denial of appellant’s motion for a new trial.
The incident began when appellant went to the Pig and Plate Restaurant to speak with the owner, “Ma” Groover, about his wife being employed there against his wishes. “Ma” Groover, who is 83, testified that appellant, after being told that his wife was not at the restaurant, cursed her and jerked her up by the arm and threw her against a counter. Appellant took out a gun and threatened to kill one of the waitresses. While pointing the gun at another waitress, appellant snapped the trigger, but the magazine which held the *782bullets fell out and the gun did not fire.
Decided October 2, 1981.
Elsie Higgs Griner, for appellant.
H. Lamar Cole, District Attorney, for appellee.
The evidence in this case, when viewed in the light most favorable to support the verdict, was sufficient to enable a rational trier of fact to find appellant guilty beyond a reasonable doubt of each offense charged. Smith v. State, 245 Ga. 168 (1) (263 SE2d 910) (1980); Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Therefore, the denial of appellant’s motion for new trial was not error.

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.